Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
18, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00462-CV



               IN RE NATHAN BRADLEY HANKINS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-DCV-251355

                         MEMORANDUM OPINION

      On June 10, 2019, relator Nathan Bradley Hankins filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable John
R. Millard, presiding judge of the 328th District Court of Fort Bend County, to vacate
his May 17, 2019 order requiring relator to pay interim attorney’s fees of $38,800.
.

      Relator also has filed a motion for temporary relief, asking this court to stay
this order pending a decision on his petition. See Tex. R. App. P. 52.10.

      With certain exceptions not applicable in this proceeding, to obtain mandamus
relief, a relator must show both that the trial court clearly abused its discretion and
that the relator has no adequate remedy at law, such as an appeal. In re Prudential
Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); In re
Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). Relator
has not established that he is entitled to mandamus relief. We therefore deny relator’s
petition for writ of mandamus and motion for stay.


                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                          2